DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 10, 11-13 and 17-18 of U.S. Patent No. 10,437,414. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-6, 8, 10, 11-13 and 17-18 of U.S. Patent No. 10,437,414 contains every element of claims 1-12 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inui (Pub. No. US 2005/0104866), Smith et al. (“Smith”, Pub. No. 2013/0328914), and Wen (Pub. No. US 2010/0241989).

a detector configured to detect a user interaction ( [0026]; [0030]);
based on the information related to an item being touched and the user terminal device being unfolded, control the display to display an application screen related to the item ([0032], [0033]; [0034]; [0035]).
 Inui does not specifically teach a controller configured to, based on an event being received while the user terminal device is being folded, control the display to display information related to an event on an exposure area of the second area, and based on the information related to the event being touched, control the display to display an application screen related to the event. 
However, Smith teaches a controller configured to, based on an event being received while the user terminal device is being folded, control the display to display information related to an event on an exposure area of the second area (fig. 6C; [0076]; ([0078]: [0079]; [0080] which show displaying visual elements in form of icons in an exposure area).
Wen teaches based on the information related to the event being touched, control the display to display an application screen related to the event ([0029]; [0036]; [0037]; which show icons may collectively represent applications and may respond to user input to make the applications individually accessible to the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Smith and Wen in the invention of Inui in order to provide the user with visual elements representing applications in an 
Per claim 2, the modified Inui teaches the user terminal device of claim 1, wherein the controller is further configured to, based on a message being received from an external device while the user terminal device is being folded, control the display to display information related to the message on the exposure area (Smith, fig. 6C; [0076]; ([0078]: [0079]; [0080] which show the visual elements can include information icons related to email received , weather condition and so forth), and 
based on the information related to the message being touched and the user terminal device being unfolded, control the display to display an application screen for providing a response to the message (Inui, [0032], [0033]; [0034]; [0035]; Wen, [0029]; [0036]; [0037]; which show icons may collectively represent applications and may respond to user input to make the applications individually accessible to the user. Fig. 6 shows an application screen for responding to a message.)
Per claim 3, the modified Inui teaches the user terminal device of claim 2, wherein the information related to the message includes an indicator indicating that the message is received (Smith, fig. 6C; [0076]; ([0078]: [0079]; [0080] which show the visual elements can include information icons related to email received , weather condition and so forth).
Per claim 4, the modified Inui teaches the user terminal device of claim 1, wherein the controller is further configured to, based on a call reception event being received from an external device while the user terminal device is being folded, control the display to display information related to the call reception event on the exposure area, and based on the information related to the call reception event being touched, and the user terminal device being unfolded, which show the visual elements can include information icons related to email received , weather condition and so forth);  Wen, [0029]; [0036]; [0037]; which show icons may collectively represent applications and may respond to user input to make the applications individually accessible to the user. In addition, icons 210 may respond to user input to initiate or accept a telephone call).
Per claim 5, the modified Inui teaches the user terminal device of claim 4, wherein the information related to the call reception event includes a UI element for accepting or refusing the call reception event Wen, [0029]; [0036]; [0037]; which show icons may collectively represent applications and may respond to user input to make the applications individually accessible to the user. In addition, icons 210 may respond to user input to initiate or accept a telephone call.) 
Per claim 6, the modified Inui teaches the user terminal device of claim 1, wherein the controller is further configured to display information on the exposure area while the user terminal device is being folded, and based on the event being received while the information is being displayed on the exposure area, control the display to display information related to the event on the exposure area together with the information (Inui, [0032], [0033]; [0034]; [0035]; Smith, fig. 6C; [0076]; ([0078]: [0079]; [0080] which show the visual elements can include information icons related to email received , weather condition and so forth);  Wen, [0029]; [0036]; [0037]; which show icons may collectively represent applications and may respond to user input to make the applications individually accessible to the user. In addition, icons 210 may respond to user input to initiate or accept a telephone call).
Claims 7-12 are rejected under the same rationale as claim 1-6 respectively.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/            Primary Examiner, Art Unit 2175